Citation Nr: 0420140	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for an ostophytic 
medial femoral and tibial condyle of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for instability of the 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Newark, New 
Jersey, that confirmed the veteran's evaluation for his 
osteophytic lipping of the medial femoral and tibial condyle 
at a 10 percent evaluation, and granted the veteran an 
additional separate 10 percent evaluation for his left knee 
instability.  The veteran continues to disagree with the 
level of disability assigned.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board veteran was provided a VA examination of his left 
knee in November 2001.  A review of the recent VA outpatient 
records show ongoing treatment, including physical therapy, 
for left knee problems.  As such, the Board finds that a 
current VA examination is warranted.

The Board regrets the additional delay in the adjudication of 
this claim that a remand will entail.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, this claim is Remanded for the following 
actions:

1.  The RO should obtain all relevant records 
pertaining to the veteran from the VA medical 
facility in East Orange, New Jersey, from January 
17, 2004 to present.  

2.  A VA examination should be conducted by an 
orthopedist to determine the severity of the 
veteran's left knee disability.  The claims folder 
should be made available to the examiner for review 
prior to the examination.  All necessary tests and 
studies, to include x-rays, should be accomplished.  
It is requested that the examination include range 
of motion testing.  The examiner is also requested 
to include the degrees of normal range of motion of 
the knee.  

Additionally, the orthopedist should be requested 
to determine whether the left knee disorder 
exhibits weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also be asked 
to express an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a period of 
time. 

3.  Thereafter, the RO should re-adjudicate the 
claim on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




